NO. 12-15-00101-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

MARC JAMISON WOODCOCK,                             §      APPEAL FROM THE 392ND
APPELLANT

V.                                                 §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §      HENDERSON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Appellant, Marc Jamison Woodcock, pleaded guilty to the offense of aggravated assault
causing serious bodily injury, a first degree felony. The trial court found him guilty and
sentenced him to imprisonment for twenty years.
       The clerk’s record shows that on November 3, 2014, the trial court certified that “this
criminal case [] is not a plea-bargain case, and the defendant has the right of appeal[.]” See TEX.
R. APP. P. 25.2(a)(2). The certification is signed by Appellant and his trial counsel. On January
12, 2015, the trial court issued a second certification, stating that “this criminal case [] is a plea-
bargain case, and the defendant has NO right of appeal[.]” See id. This certification is also
signed by Appellant and his trial counsel. The “Terms of Plea Agreement” section of the
judgment states there is “[n]o Plea Agreement, with the exception of State Abandon Count II,
Proceed on Count I, Abandon Deadly Weapon Finding[.]” This indicates that there was a charge
bargain between Appellant and the State and is consistent with the trial court’s certification. See
generally Shankle v. State, 119 S.W.3d 808 (Tex. Crim. App. 2003) (discussing various types of
plea bargains including charge bargains). Texas Rule of Appellate Procedure 25.2(a)(2) limits a
defendant’s right to appeal in a plea bargain case when he pleads guilty and his punishment does
not exceed the punishment recommended by the prosecutor and agreed to by the defendant. See
TEX. R. APP. P. 25.2(a)(2). Under those circumstances, the defendant may appeal only (1)
matters raised by written motion and ruled on before trial or (2) after getting the trial court’s
permission to appeal. Id. Here, the trial court sentenced Appellant in accordance with the
charge bargain as described in the judgment. Appellant did not file any pretrial motions that
were ruled on before trial, and the trial court did not give Appellant permission to appeal.
Therefore, we conclude that the trial court’s January 12, 2015 certification of the right of appeal
is supported by the record and that Appellant has no right to appeal. Accordingly, we dismiss
the appeal “without further action.” See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.
2006).
Opinion delivered June 3, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JUNE 3, 2015


                                         NO. 12-15-00101-CR


                                 MARC JAMISON WOODCOCK,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 392nd District Court
                        of Henderson County, Texas (Tr.Ct.No. B-20,826)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.